Name: 91/315/EEC: Council Decision of 26 June 1991 setting up a programme of options specific to the remote and insular nature of Madeira and the Azores (Poseima)
 Type: Decision
 Subject Matter: regions and regional policy;  management;  regions of EU Member States
 Date Published: 1991-06-29

 Avis juridique important|31991D031591/315/EEC: Council Decision of 26 June 1991 setting up a programme of options specific to the remote and insular nature of Madeira and the Azores (Poseima) Official Journal L 171 , 29/06/1991 P. 0010 - 0016COUNCIL DECISION of 26 June 1991 setting up a programme of options specific to the remote and insular nature of Madeira and the Azores (Poseima) (91/315/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43, 113 and 235 thereof,Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (3) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas the autonomous Portuguese regions of the Azores and Madeira belong politically and economically to the Community by virtue of the Act of Accession, which did, however, recognize some of their specific characteristics by allowing various isolated exceptions in the application of the common policies;Whereas the Member States, in a joint declaration annexed to the Act of Accession, called on the Community institutions to devote special attention to the development policies of the two archipelagos, 'the object of which is to overcome the handicaps of these regions, which arise from their geographical situation, far away from the mainland of Europe, their physical geographical features, the serious deficiency of infrastructures and their economic backwardness`;Whereas the European Parliament, in its resolution of 14 April 1989 on Community programmes to help the Portuguese autonomous island regions (1), considered that in view of their island status and highly peripheral situation the Azores and Madeira deserve special treatment from the Community;Whereas the Azores and Madeira suffer from a serious structural lack of development aggravated by a number of constraints (remoteness, isolation, small size, difficult terrain and climate) whose unchanging nature and combined impact have serious effects on their economic and social development and place these two archipelagos among the least-favoured regions of the Community; whereas these special constraints make it necessary to step up Community support in order to ensure that the Azores and Madeira are fully involved in the dynamic of the internal market; whereas this Community support takes the form of operations under the reformed Structural Funds (enjoying the priority given to the Objective 1 regions), but must also ensure that the special constraints affecting the Azores and Madeira are taken into account in the application of common policies, in accordance with the Community approach to the remoter regions, of which the adoption and implementation of the Poseidom programme for the French overseas departments is the first practical example;Whereas an overall, multi-sector approach is necessary to allow for the special constraints on the Azores and Madeira in the application of common policies; whereas a coherent line must be taken as part of an overall action programme involving legislative measures and financial commitments;Whereas, for the purposes of implementing this programme, the necessary legal acts will be adopted either by the Council or by the Commission, as appropriate, before 31 December 1992; whereas the application of certain measures in this programme could extend beyond the process of completing the internal market, given the permanent constraints which are a particular feature of the Azores and Madeira;Whereas this programme must be based on the twofold principle that the Azores and Madeira form an integral part of the Community and that the regional reality deriving from their particular geographical situation must be recognized;Whereas the measures contained in the programme must accordingly take into account the special characteristics and constraints of the Azores and Madeira without undermining the integrity and coherence of the Community legal order; whereas the economic effects of specific measures must therefore remain limited to the territory of the Azores and Madeira without affecting directly the functioning of the common market;Whereas Community policies already provide many instruments and programmes which could deal with some of the specific problems and constraints of the Azores and Madeira, notably concerning fisheries, energy, environment, the craft industry and research and development; whereas steps should be taken to put these instruments and programmes to best use in the Azores and Madeira, especially by ensuring that they reach these remote regions and by developing appropriate technical assistance measures;Whereas Community rules must take account of the specific nature of the Azores and Madeira and encourage their economic and social development, particularly in those areas where the fragile nature of island territories is particularly acute, such as transport, fisheries, taxation, the social sector, research and development, or the protection of the environment in view of the vulnerability of the Azores and Madeira to the risks of environmental or natural disasters;Whereas, with respect to taxation, the special characteristics of the Azores and Madeira can be catered for by allowing special indirect taxation arrangements compatible with the rules of the Treaty and capable of promoting their economic and social development;Whereas it is important, within the framework of the common transport policy guidelines, to provide regular transport links at the lowest possible cost to alleviate the drawbacks of remoteness and the island location; whereas air transport is an instrument of regional development and the most appropriate forms of greater liberalization should be sought, notably under partnership arrangements;Whereas the exceptional geographical situation of the Azores and Madeira in relation to sources of supply for products used as inputs in certain food sectors, which are essential for current consumption or processing in the two archipelagos, entails costs that are a severe handicap for these sectors; whereas there is a need, in this connection, to make special arrangements for the supply of these products within the limits of market needs for the two archipelagos in question and taking account of local production and traditional trade flows;Whereas the extreme remoteness of the Azores and Madeira in relation to sources of supply of refined petroleum products, coupled with the heavy reliance on these products to meet energy needs and the compartmentalization of the market, means that supply costs in the Azores and Madeira are much higher than in mainland Portugal; whereas these costs are at present borne by the regional budgets, which limits correspondingly their capability for action to promote economic and social development; whereas these higher costs should be offset by temporary Community aid tied to the application by the two regions of incentive programmes to promote investment in energy saving and the development of local, renewable energy sources to improve the energy supply and demand situation on these islands;Whereas free zones can be an appreciable instrument of economic development in the remote island regions of the Azores and Madeira; whereas customs measures may be appropriate regarding the arrangements applicable to the free zones in the Azores and Madeira, in view of their special geographical situation;Whereas the dependence of the Azores and Madeira on the outside world for supplies of steel products justifies special attention being paid to ensure that fair prices may be maintained for the products in question in the two archipelagos;Whereas the special production conditions in the Azores and Madeira require that particular attention be paid to applying the common agricultural policy to this region; whereas appropriate measures are needed to assist the development of the fruit and vegetable and flowers and live plant sectors; whereas these measures will have to promote the growing of tropical products in particular; whereas special attention will have to be given to Madeira bananas in view of their crucial economic and social importance for the island and with due account for aspects relating to ecological balance and the countryside; whereas other market and structural measures will also be required to support these traditional products, in view of the overwhelming importance of the milk sector in the economic activity of the Azores and its role, which is difficult to replace, as a factor in maintaining the working population in the archipelago;Whereas it is necessary to take measures in the fisheries sector in view of its economic and social importance for the two archipelagos;Whereas, in view of the considerable social importance of maintaining craft activities in the two regions, specific Community measures should be taken to fit in with those already planned under the Community support framework; whereas these measures should aim at promoting vocational training, access to new technology and the use of such technology, and access to new markets;Whereas the preparation, implementation, monitoring and evaluation of the measures provided for in this programme require a partnership between the Commission and the competent national and regional authorities; whereas this partnership must permit complementarity between the measures laid down in the programme and those applied at national and regional level;Whereas Portugal and the regions concerned must take account of the measures and operations under this programme in drafting future regional development plans; whereas the Commission, within the scope of its powers, will take steps to ensure that this programme is consistent with the operations of the Structural Funds and other Community financial instruments,HAS DECIDED AS FOLLOWS: Article 1 1. An action programme for Madeira and the Azores, known as Poseima (Programme of options specific to the remote and insular nature of Madeira and the Azores) and set out in the Annex, is hereby established. This programme shall cover regulatory measures and financial commitments.2. Within the context of the powers conferred upon it by the Treaty, the Council shall adopt the provisions necessary for the execution of this programme and invite the Commission to submit the relevant proposals as soon as possible. Article 2 The financial resources required to implement the measures relating to agricultural structures, energy and the craft industry appearing in this programme shall be determined in the annual budgetary procedures. Article 3 This Decision shall take effect on 1 July 1991. Article 4 This Decision shall be published in the Official Journal of the European Communities. Done at Luxembourg, 26 June 1991.For the Council The President R. STEICHEN (1) OJ No C 81, 26. 3. 1991, p. 8.(2) OJ No C 158, 17. 6. 1991.(3) Opinion delivered on 30 May 1991, (not yet published in the Official Journal).(4) OJ No C 120, 16. 5. 1989, p. 321.ANNEX PROGRAMME OF OPTIONS SPECIFIC TO THE REMOTE AND INSULAR NATURE OF MADEIRA AND THE AZORES (POSEIMA) TITLE I General principles >TABLE>TITLE II Optimum use of existing policies and instruments >TABLE>TITLE III Application of common policies in the Azores and Madeira >TABLE>TITLE IV Specific measures to mitigate the effects of the exceptional geographical situation >TABLE>TITLE V Specific measures to support products of Madeira and the Azores >TABLE>TITLE VI Final provision >TABLE>(1) OJ No L 376, 31. 12. 1986, p. 7.(2) OJ No L 380, 31. 12. 1990, p. 1.(3) OJ No L 388, 30. 12. 1989, p. 1.